DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/29/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application 16624148 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The Examiner acknowledges remarks filed on 12/29/20. Claims 10-15 and 18 are withdrawn. Claims 1-9, 16, and 17 are pending rejection below: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR_20170037588_A (see machine English translation) in view of Khanarian USPN_6140422.
1.	Regarding Claims 1-3, 7-9, and 16, Lee discloses a polyester resin polymerized by having a structure in which an acid moiety and a diol moiety derived from a diol component are repeated (corresponds to claimed alternating structure); wherein an acid component including terephthalic acid and a diol component ranging from 4 to 40 mol% of isosorbide as well as diethylene glycol in an amount ranging from up to 50 mol% exist with respect to total diol component (Claim 1; Page 4, Lines 126-139, and Page 5, Lines 169-177); which overlaps with the limitations of in instant Claim 1.  Furthermore, Lee discloses that said acid component can be other than said terephthalic acid such as an aromatic dicarboxylic acid having 8 to 14 carbon atoms or an aliphatic dicarboxylic acid having 4 to 12 carbon atoms (Claim 2) as is being claimed in instant Claim 3.  Lee discloses that its Tg is 90°C or more (Page 1, Lines 26-28) as is being claimed in instant Claim 8. Lee discloses that its resin can be used in the making of films, sheets, bottles, fibers and other molded products (Page 1, Lines 33-35) as is being claimed in instant Claims 9 and 16. 
2.	However, Lee does not disclose the claimed concentrations with sufficient specificity.
3.	Khanarian discloses polyester, comprising aromatic dicarboxylic acid(s), isosorbide and other diols, suitable for production of fibers, bottles or films on an  Khanarian also states the amount of isosorbide (see col.4, ln. 6-15, col. 6, ln. 15-25 and Example 1), wherein polyester contains 12 mol% of isosorbide based on diol component (or 6 mol% based on all monomers), 2 mol% of DEG (diethylene glycol) and TA (terephthalic acid) is exemplified too; thereby overlapping with Applicants’ range with sufficient specificity.   
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diol moiety concentrations derived from isosorbide and diethylene glycol, of Lee, by using the concentrations mentioned by Khanarian. One of ordinary skill in the art would have been motivated in doing so in order to obtain the ability to form production of fibers, bottles, and films, of Lee, on an industrial level as disclosed by Khanarian.
5.	Given that Lee in view of Khanarian substantially suggests the same polyester resin and resin product as that being claimed by Applicants, it would therefore be expected for it to inherently have the same physical properties such as the claimed haze and melting points being claimed in instant Claims 1, 2, and 7.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Lee in view of Khanarian, the Examiner respectfully submits that it would also be expected for it to be inherent.  Alternatively, molecular weights are known in the art to be modified by simply increasing/decreasing polymerization based on end-user specifications.  Applicants have not decisively shown why such properties can neither be inherent nor how they result in unexpected and surprising properties.
7.	Regarding Claim 17, although not explicitly discloses, it would be expected to modify the claimed wall thickness based on the physical dimensions of the end-user molded product suggested by Lee in view of Khanarian.  Applicants have not decisively shown how the claimed wall thickness results in unexpected and surprising properties.
Claims 1-9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanarian USPN_6140422.
8.	Regarding Claims , Khanarian discloses polyester, comprising aromatic dicarboxylic acid(s), isosorbide and other diols, suitable for production of fibers, bottles or films on an industrial scale (see col. 2, lines 41-48 and col.4, ln. 63) which can be obtained by SSP (solid state polymerization). Khanarian also states the amount of isosorbide (see col.4, ln. 6-15, col. 6, ln. 15-25 and Example 1), wherein polyester contains 12 mol% of isosorbide based on diol component (or 6 mol% based on all monomers), 2 mol% of DEG (diethylene glycol) and TA (terephthalic acid) is exemplified too; thereby overlapping with Applicants’ range with sufficient specificity.   
9.	Given that Khanarian substantially suggests the same polyester resin and resin product as that being claimed by Applicants, it would therefore be expected for it to inherently have the same physical properties such as the claimed haze and melting points being claimed in instant Claims 1, 2, and 7.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
10.	Regarding Claims 4-6, although the claimed molecular weights and MWD is not explicitly suggested by Khanarian, the Examiner respectfully submits that it would also be expected for it to be inherent.  Alternatively, molecular weights are known in the art to be modified by simply increasing/decreasing polymerization based on end-user specifications.  Applicants have not decisively shown why such properties can neither be inherent nor how they result in unexpected and surprising properties.
11.	Regarding Claim 17, although not explicitly discloses, it would be expected to modify the claimed wall thickness based on the physical dimensions of the end-user molded product suggested by Khanarian.  Applicants have not decisively shown how the claimed wall thickness results in unexpected and surprising properties.
Response to Arguments
Applicant’s arguments, filed 12/29/20, with respect to the rejection(s) of claim(s) 1-9, 16, and 17 under Lee KR_20170037588_A have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee in view of Khanarian as well as Khanarian alone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 18, 2021